UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
LUIS IVAN POBLETE,                        )
                                          )
      Plaintiff,                          )
                                          )
              v.                          )                  Case No. 17-mc-00158 (APM)
                                          )
CHUNG HUILO,                              )
                                          )
      Defendant.                          )
_________________________________________ )

                                 MEMORANDUM OPINION

       This matter comes before the court on review of Plaintiff Luis Ivan Poblete’s “Pleading in

Chancery Equity.” Plaintiff proceeds pro se. The court dismisses the pleading sua sponte for

failure to comply with the Federal Rules of Civil Procedure.

       Rule 8 of the Federal Rules of Civil Procedure requires that a complaint contain “a short

and plain statement” of the basis for the court’s jurisdiction; “a short and plain statement” of the

pleader’s claim, showing she or he is entitled to relief; and a demand for relief. See Fed. R. Civ.

P. 8(a). The purpose of this minimum pleading standard is to give fair notice to the defendant of

the claims being asserted, such that the defendant can prepare a responsive answer and adequate

defense, as well as determine whether the doctrine of res judicata applies. Butler v. Cal. St.

Disbursement Unit, 990 F. Supp. 2d 8, 9 (D.D.C. 2013). Pleadings filed by pro se litigants are

held to less stringent standards than those filed by lawyers, but all litigants must comply with the

Federal Rules of Civil Procedure. See Moore v. Agency for Int’l Dev., 994 F.2d 874, 876 (D.C.

Cir. 1993).
       The court has reviewed Plaintiff’s Complaint and, in a word, it is unintelligible. The

Complaint is titled as being filed in both the federal district court and the federal bankruptcy court

for the District of Columbia. At no point does Plaintiff identify Defendant Chung Huilo or make

any allegations pertaining to Defendant. Plaintiff states only that he “ha[s] a CONFLICT with the

rules of law” and seeks “equitable relief” in the form of “the extinguishment and the full accounting

of the ledger record.” See Compl., ECF No. 1, at 7. These statements neither constitute a “short

and plain statement” of the court’s jurisdiction and material facts, nor convey the nature of the

dispute. Therefore, as drafted, the Complaint fails to meet the standard set forth in Rule 8(a) and

must be dismissed. See Fed. R. Civ. P. 8(a).

       An Order consistent with this Memorandum Opinion is issued separately.




                                                      _____________________________
Date: January 30, 2017                                Amit P. Mehta
                                                      United States District Judge




                                                  2